DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: Applicants should ensure, on an ongoing basis that the first sentence of the specification refers to all prior applications whose benefit is sought and includes their current status. Appropriate correction is required.
The abstract of the disclosure is objected to because it is too short.  
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 9 and 10 each recite the phrase “an acetone” in line 2. This phrase raises the question as to whether “acetone” refers to a genus of compounds or a single chemical compound. The intended scope of claims 9 and 10 are consequently impossible to unambiguously determine. Claims 9 and 10 are therefore rendered indefinite.
Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recite the phrase “wherein R1 and R2 comprise a hexyl group” in line 1y. The use of open “comprising” language makes the definition of the structure unclear since it unclear how the required hexyl group may be further elaborated. For example, the steroid skeleton itself may be considered to contain a hexyl group further elaborated to form rings. It is consequently impossible to unambiguously determine the intended scope of the claim. 
Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5 and 18 each recite the phrase “the diol comprises (3S,8S,9SJOR,13R,14S,17R)-10,13-dimethyl-17- [(S)-2-hydroxyoctan-yl]-2,3,4,7 ,8,9, 11,12, 14,15, 16,17-dodecahydro-lHcyclopenta[a] phenanthren-3-ol” in line 1. The use of open “comprising” language makes the definition of the structure unclear since it unclear how the required structural group may be further elaborated. For example, the steroid skeleton itself may be further elaborated to form additional rings in a larger structure. It is consequently impossible to unambiguously determine the intended scope of the claims. Claims 5 and 18 are therefore rendered indefinite.
Claims 2-4, 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 2 and 4 recite the phrases “the borane compound is BH3 and is reacted with a peroxide” and “the BH3 and the hydrogen peroxide are reacted” in lines 1-2 and 1, respectively. It is unclear how the reaction of hydrogen peroxide and borane to produce an inorganic product contribute to the claimed synthesis. It is consequently impossible to unambiguously determine the intended scope of the claims. 
Claims 2, 4 and their dependents are therefore rendered indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-10, 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parhami et al (WO 2014/179756-A1 11-2014) when considered with Stappenbeck et al (Bioorganic Medicinal Chemistry Letters, Novel Oxysterols Activate the Hedgehog Pathway and Induce Osteogenesis, 2012, 22, pp. 5893–5897) and Xiao et al (WO 2012/024584-A2 02-2012).

Instantly claimed is a method of making an oxysterol, the method comprising reacting a diol having the formula:

    PNG
    media_image1.png
    102
    185
    media_image1.png
    Greyscale

with a borane compound to form the oxysterol or a pharmaceutically acceptable salt, hydrate or solvate thereof having the formula:

    PNG
    media_image2.png
    111
    182
    media_image2.png
    Greyscale

wherein R1 comprises an aliphatic or cyclic substituent having at least one carbon atom, and R2 comprises an aliphatic or cyclic substituent having at least one carbon atom.
Parhami teaches (Para [0032]) several methods of synthesis of the product set forth above (corresponding to 6c of Parhami) and its derivatives having differentially protected hydroxyl groups and using BH3 -THF with hydrogen peroxide:

    PNG
    media_image3.png
    259
    541
    media_image3.png
    Greyscale

as shown here (Clm. 1-4, 17, 19). The aliphatic or cyclic substituent having at least one carbon atom is prima facie obvious over the pentyl compound of Parhami since it is an adjacent homolog. 
The differences between the processes of Parhami and that presently claimed is that Parhami does not teach the hydroboration of a compound containing an unprotected 3-hydroxyl group and such is presently claimed. 
Stappenbeck, however, teaches (Scheme 3) the following reaction of the following compound: 

    PNG
    media_image4.png
    147
    526
    media_image4.png
    Greyscale


which differs from the compound of Parhami by a single methyl group distal to the site of reaction. Stappenbeck thus teaches the direct hydroboration -oxidation of a close analog of the compound of Parhami. The compounds of Stappenbeck comprise a hexyl group. Stappenbeck teaches (Supplementary Data, pg. 4, 1st full para) the crystallization in aqueous-acetone, dissolution at reflux obvious and with implied filtration of the triol (Clm. 6, 8-10). Since crystallization from acetone water produces the monohydrate (Specification, para [0139]), application of the method of Stappenbeck inherently would produce the monohydrate (Clm. 12, 13).
Xiao teaches (Pg. 81:8-pg. 82:2) the low temperature hydroboration with BH3 in THF at 0oC followed by oxidation with H-2-O-2 in the same flask to produce the following compound:

    PNG
    media_image5.png
    168
    321
    media_image5.png
    Greyscale

lacking only the distal C-21 methyl group (Clm. 1, 2, 4, 6, 7, 14-17, 20).
One of ordinary skill in the art, desiring the straight chain diol of Parhami, would have been motivated by the teaching of Stappenbeck to carry out the deprotection reaction on the intermediates of Parhami prior to hydroboration-oxidation in order to increase the efficiency of the synthesis of the diol by carrying out deprotection on a less advanced (and, hence, less valuable, intermediate) and produce the diol by a direct hydroboration oxidation reaction according to Xiao. The instantly claimed process therefore corresponds to applying a known technique to a known method ready for improvement to yield predictable results. There would have been a reasonable expectation for success given the close structural similarity of the compounds of Parhami. Stappenbeck and Xiao.
Thus, the instantly claimed method would have been obvious to one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to ww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 14-18, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,577,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are anticipatory of the present claims.
Claims 1-4, 6, 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. US 9,611,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are anticipatory of the present claims.
Claim 1-4, 6-10, 12, 14-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,657,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are anticipatory of the present claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of U.S. Patent No. US 9,987,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the compound taught claim 16 of the patent is anticipatory of the present claim.
Claims 1-4, 6, 7, 14, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,214,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are anticipatory of the present claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10,294,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are anticipatory of the present claims.
Claims 1-4, 6, 7, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,239,913. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are anticipatory of the present claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622